DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are currently pending.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
Page 36, Line 2: “<  www.fgsc.net>>”
Page 36, Line 19: “www at fgsc.net”
Page 38, Line 13: “www.fgsc.net”
Page 43, Line 8: “www.atcc.org”
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01(VII).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claims 1 and 8 recite lists following a colon. Each element within this list should be preceded by a semicolon and not a comma. For example, "…said enzyme: (a) has at least 20% activity at pH less than or equal to 3 in the presence of pepsin as compared to activity of the hydrolase at pH 6 in the presence of pepsin, (b)…” should instead 
Claims 2-7 are objected to because of the following informality: These claims are dependent to claim 1 which recites “A method for increasing starch digestibility and glucose yield in a ruminant”. As independent claim 1 is a method claim, the preamble of any claims depending from claim 1 should limit the method and not a composition contained within the method. For example, “The hydrolase of claim 1 wherein…” as recited in the preamble of claim 2 should instead read “The method of claim 1 wherein the hydrolase…”.
Claim 5 is objected to because of the following informality: Line 2 recites “members of the GH 13 family”. The abbreviation “GH” should be properly defined the first time it is used in the claims. For example, this should be changed to read “members of the glycoside hydrolase 13 (GH 13) family".
Claims 5 and 12 are objected to because of the following informalities: The instant claims recite “trehalose-6-phosphate hydrolase (EC3.2.1.93)” on line 4 and “maltotetraose-forming alpha amylase (EC3.2.1.60)” on lines 6-7. A space should be inserted between “EC” and the enzyme class number for each of the recited enzymes.
Claims 6 and 13 are objected to because of the following informalities: The instant claims recite “sulfoquinovosidase (EC 3.2.1.-)” in line 7 and lines 6-7, respectively. Sulfoquinovosidase is properly classified under EC 3.2.1.199. The instant claims should be amended to properly reflect this classification. Additionally, as this limitation is the last in the recited group, the conjunction “and” should directly precede sulfoquinovosidase.
Claim 7 is objected to because of the following informality: Claim 7 recites “a group consisting glucoamylase”. This phrase is missing the conjunction “of” following the term “consisting”. For readability, this should be changed to “a group consisting of glucoamylase”.

Claim 12 is objected to because of the following informalities: Claim 12 recites “maltopentaose-forming alpha-amylase (EC 3.2.1.-) ; amylosucrase (EC 2.4.1.4) ;”. The additional space between each term and each succeeding semicolon should be removed. 
Claim 15 is objected to because of the following informalities: Claim 15 recites “the protease is selected from the group consisting of an acid protease or a neutral metalloprotease”. The term “consisting of” is indicative of a closed grouping. Therefore, the use of the linking word “or” is improper. The word “or” should be changed to “and”. While a person having ordinary skill in the art would understand that the “group consisting of” is a closed group, the use of “or” is nevertheless improper. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwemer et al. (WO 2015/128366 A2).
Schwemer et al. (hereinafter Schwemer) discloses a study of eight non-lactating Holstein-Friesian dairy cows with rumen cannulas (page 24, lines 5-7). One treatment group received the control diet (no enzyme) and two additional groups were provided amylase or amylase + protease as a feed additive (page 24, lines 14-19). Schwemer teaches the treatment groups had significantly improved digestibility of the maize feed compared to control (p < 0.01; Table 4 and page 23, lines 14-16).
Regarding claims 1 and 8, it is noted that the preambles of these claims are drawn to “A method for increasing starch digestibility and glucose yield in a ruminant” (claim 1) and “A method for increasing starch digestibility, increasing glucose yield, increase dry matter digestion and increase gas production during fermentation in a ruminant” (claim 8). However, the method steps recited in the body of claims 1 
Schwemer teaches a method for improving the Feed Conversion Ratio of animals of the subfamily Bovinae (claim 4). Feed conversion ratio is a measure of how effectively a feed (i.e. starch) is utilized (page 13, lines 27-28). Schwemer teaches that alpha-amylase acts on starch (page 5, lines 1 and 5) and the utilization (i.e. digestion) of starch yields glucose (page 2, lines 18-19). Animals of the subfamily Bovinae are a type of ruminant (page 11, line 26). Therefore, Schwemer’s teachings anticipate a method for increasing starch digestibility and glucose yield in a ruminant.
The preamble of claim 8 further limits to “increase dry matter digestion and increase gas production during fermentation”. As discussed above, claim 8 does not recite a step of administering the modified feed and is therefore drawn to a method of manufacture of the modified feed. As the claim is drawn to a method of manufacture, the recited effect upon use of the modified feed does not hold patentable weight. Regardless, Schwemer teaches an increased gas production (page 23, lines 19-22) and increased ruminal degradation of maize (i.e. dry matter digestion)(page 29, lines 1-5). Therefore, the 
 Schwemer teaches the previously described method comprising the step of adding at least one bacterial amylase and one or more proteolytic enzymes to the feed (claim 4). Schwemer teaches an embodiment wherein the amylase is alpha-amylase (page 16, lines 2-4). It is noted that within Applicant’s specification (page 45, line 30) and claims 3, 4, 10, and 11, Applicant defines alpha-amylase as a type of alpha-1,4/1,6-glycoside hydrolase. Therefore, the teaching of alpha-amylase by Schwemer anticipates the at least one alpha-1,4/1,6-glycoside hydrolase.
Claim 8 differs from claim 1 with the additional limitation of the at least one protease (claim 8, line 8). Schwemer teaches a method comprising the step of adding at least one bacterial amylase and one or more proteolytic enzymes (i.e. a protease) to the feed (claim 4). Therefore, the teaching of Schwemer is considered to anticipate adding to the feed an enzyme composition comprising (i) at least one GLCH enzyme and (ii) at least one protease.
Schwemer does not directly address the enzymatic properties recited in lines 3-8 of claim 1 and lines 4-8 of claim 8. As the instant claims recite at least one GLCH (e.g. an alpha-amylase, as discussed above) which has the same effect in the same subject, as discussed above, the alpha-amylase recited by Schwemer is considered to inherently possess the same properties as the properties recited in claims 1 and 8.  
Regarding claim 2, Schwemer teaches claim 1 as discussed above. As the instant claim recites at least one GLCH enzyme (e.g. an alpha-amylase) which has the same effect in the same subject, as discussed above, the alpha-amylase recited by Schwemer is considered to inherently contain the same properties as the properties recited in claim 2. Schwemer discloses an increased dry matter disappearance (i.e. hydrolysis of raw starch) in the rumen when fed alpha-amylase (Table 4). Schwemer’s demonstration that alpha-amylase has the ability to hydrolyze raw starch in the rumen 
Regarding claim 3, Schwemer teaches claim 1 as discussed above. Schwemer teaches alpha-amylase (page 5, lines 2-4 and lines 14-15), glucoamylase (page 5, line 18), and alpha-glucosidase (page 5, line 18).
Regarding claim 4, Schwemer teaches claim 2 as discussed above. Schwemer teaches alpha-amylase (page 5, lines 2-4 and lines 14-15) and glucoamylase (page 5, line 18).
Regarding claim 5, Schwemer teaches claims 3 as discussed above. Schwemer teaches alpha-amylase (page 5, lines 2-4 and lines 14-15), maltogenic amylase (also known as glucan 1,4-alpha-maltohydrolase; page 5, line 20), alpha-glucosidase (page 5, line 18), maltotetraose-forming alpha-amylase (also known as glucan 1,4-alpha-maltotetraohydrolase; page 5, line 19), isoamylase (page 5, line 19), and maltohexaose-forming alpha-amylase (also known as glucan 1,4-alpha-maltohexosidase; page 5 line 20). 
Regarding claim 6, Schwemer teaches claims 3 as discussed above. Schwemer teaches alpha-glucosidase (page 5, line 18).
Regarding claim 7, Schwemer teaches claims 3 as discussed above. Schwemer teaches glucoamylase (page 5, line 18).
Regarding claim 9, Schwemer teaches claim 8 as discussed above.  Schwemer teaches a method for improving digestibility of maize silages (page 4, lines 3-4). Schwemer teaches that silages are starch-containing raw materials (page 1, lines 7-8). Therefore, the teaching of Schwemer is considered to anticipate the method of claim 8 wherein the composition is capable of hydrolyzing raw starch.
As the instant claim recites the at least one GLCH enzyme (e.g. an alpha-amylase) which has the same effect in the same subject, as discussed above, the alpha-amylase recited by Schwemer is considered to inherently contain the same properties as the properties recited in claim 9.  
Regarding claim 10, Schwemer teaches claim 8 as discussed above. Schwemer teaches alpha-amylase (page 5, lines 2-4 and lines 14-15), glucoamylase (page 5, line 18), and alpha-glucosidase (page 5, line 18). 	
Regarding claim 11, Schwemer teaches claim 9 as discussed above. Schwemer teaches alpha-amylase (page 5, lines 2-4 and lines 14-15) and glucoamylase (page 5, line 18).
Regarding claim 12, Schwemer teaches claims 10 as discussed above. Schwemer teaches alpha-amylase (page 5, lines 2-4 and lines 14-15), maltogenic amylase (also known as glucan 1,4-alpha-maltohydrolase; page 5, line 20), alpha-glucosidase (page 5, line 18), maltotetraose-forming alpha-amylase (also known as glucan 1,4-alpha-maltotetraohydrolase; page 5, line 19), isoamylase (page 5, line 19), and maltohexaose-forming alpha-amylase (also known as glucan 1,4-alpha-maltohexosidase; page 5 line 20). 
Regarding claim 13, Schwemer teaches claims 10 as discussed above. Schwemer teaches alpha-glucosidase (page 5, line 18).
Regarding claim 14, Schwemer teaches claims 10 as discussed above. Schwemer teaches glucoamylase (page 5, line 18).

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwemer et al. (WO 2015/128366 A2), as evidenced by Lassen et al. (WO 2005/123911 A2) and Olinski et al. (WO 2013/110766 A1).
The teachings of Schwemer et al. are set forth above and applied herein. Schwemer et al. is found to anticipate claims 1-14
Regarding claims 15 and 16, Schwemer teaches claim 8 as discussed above. Schwemer teaches an acid stable protease (i.e. an acid protease)(page 8, line 10 and line 25). Furthermore, Schwemer teaches other preferred proteases are those described in WO 2005/123911 and WO 2013/110766  Rhizomucor miehei aspartic proteinase (i.e. a fungal aspartic protease)(page 17, line 24). WO 2013/110766 teaches thermolysin (page 56, line 22). Thermolysin is a neutral metalloprotease produced by Bacillus thermoproteolyticus.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2008/006881 A1 – Teaches the use of at least one bacterial amylase in feed for ruminant animals of the subfamily Bovinae in particular for improving milk yield, apparent digestibility of the diet fed, feedstuff dry matter disappearance, weight gain, and/or Feed Conversion Ratio (FCR).
WO 03/068256 A1 – Teaches methods and compositions for the following: improving rumen fermentation efficiency; increasing the efficiency with which dietary starch is utilized. Specifically, through the use of amylase feed supplementation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 4111                                                                                                                                                                                                        

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651